IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-93,603-01


                        EX PARTE ANTONIO ALCARAZ, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1344704-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant filed this application for a writ of habeas corpus in the county of conviction, and

the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under Article

11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this Court,

among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The record

forwarded to this Court appears, however, to be incomplete. The transcript of Applicant’s plea

proceeding is not contained in the writ record.

       The district clerk shall either forward to this Court the reporter’s record of Applicant’s plea
proceeding or certify in writing that this document is not part of the record or does not exist. The

district clerk shall comply with this order within thirty days from the date of this order.



Filed: May 10, 2022
Do not publish